Exhibit NEWSRELEASE RAMBUS REPORTS FOURTH QUARTER AND YEAR-END FINANCIAL RESULTS Revenue of $30.8 million and loss per share of $0.22 cents for the fourth quarter; revenue of $113.0 million and loss per share of $0.88 cents for the year LOS ALTOS, Calif. – January28, 2010 – Rambus Inc. (NASDAQ:RMBS), one of the world’s premier technology licensing companies specializing in high-speed memory architectures, today reported financial results for the fourth quarter and the fiscal year ended December 31, 2009. Revenue for the fourth quarter of 2009 was $30.8 million, up 10.6% sequentially from the third quarter of 2009 primarily due to higher variable royalty revenue.As compared to the fourth quarter of 2008, revenue was down 18.1% primarily due to the receipt of the previously withheld royalties related to the now vacated Federal Trade Commission (“FTC”) order in the fourth quarter of 2008. Revenue for fiscal year 2009 was $113.0 million, down 20.7% over the last fiscal year primarily due to the expiration of the Elpida licensing agreement in the first quarter of 2008. “We finished the year with good revenue momentum in the fourth quarter thanks to stronger patent and technology royalties from consumer electronics shipments,” said Harold Hughes, president and chief executive officer at Rambus. “The agreement signed last week with Samsung Electronics is transformational for Rambus and will accelerate the market adoption of our patented innovations and leadership products.” Total costs and expenses for the fourth quarter of 2009 were $47.5million, which included $7.6 million of stock-based compensation expenses and $0.5million for previous stock-based compensation restatement and related legal expenses.This is compared to total costs and expenses of $48.5million for the third quarter of 2009, which included $7.7 million of stock-based compensation expenses and $0.1million for previous stock-based compensation restatement and related legal expenses. General litigation expenses for the fourth quarter were $10.6 million, a decrease of $1.4million from the third quarter of 2009.Total costs and expenses in the fourth quarter of last year were $55.6 million, which included $8.7 million of stock-based compensation expenses, $0.2 million of restructuring-related expenses and a net recovery of $0.3million of previous stock-based compensation restatement and related legal expenses.General litigation expenses in the fourth quarter of 2009 decreased $7.1million from the fourth quarter of 2008. Total costs and expenses for year ended December 31, 2009 were $188.9 million, which included $31.6 million of stock-based compensation expenses and a net recovery of $13.5million for previous stock-based compensation restatement and related legal expenses.This is compared to total costs and expenses of $231.2million for fiscal year 2008, which included $37.2 million of stock-based compensation expenses, $4.2 million of restructuring-related expenses, $2.2 million of asset impairment expenses and $3.3million of previous stock-based compensation restatement and related legal expenses.
